

115 HCON 8 IH: Providing for a joint session of Congress to receive a presentation from the Comptroller General of the United States regarding the audited financial statement of the executive branch.
U.S. House of Representatives
2017-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 8IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2017Mr. Renacci (for himself, Ms. Sinema, Mr. O'Rourke, Mr. Cooper, Mr. Barton, Mr. Davidson, Ms. Stefanik, Mr. Lipinski, Miss Rice of New York, Mr. Huizenga, Mr. Gohmert, Mr. Sanford, Mr. Costello of Pennsylvania, Mr. Byrne, Mr. Burgess, Mr. Bucshon, Mr. Westerman, Mr. Meehan, Mr. Kilmer, Mr. Turner, Mr. Webster of Florida, Mr. Joyce of Ohio, Mr. McClintock, Mr. Calvert, Mr. Sensenbrenner, Mr. Amodei, Mr. Smith of Nebraska, Mr. Johnson of Ohio, Mr. Peters, Mr. Moulton, Mr. LaHood, Mr. Barletta, Mr. Bishop of Michigan, Mr. Valadao, and Mr. Marino) submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONProviding for a joint session of Congress to receive a presentation from the Comptroller General of
			 the United States regarding the audited financial statement of the
			 executive branch.
	
		1.Annual Joint Session of Congress to Receive a Presentation by the Comptroller General
 (a)In generalNot later than 45 days (excluding Saturdays, Sundays, and holidays) after the date on which the Secretary of the Treasury submits to Congress the audited financial statement required under paragraph (1) of section 331(e) of title 31, United States Code, on a date agreed upon by Congress and the Comptroller General of the United States, the two Houses of Congress shall assemble in the Hall of the House of Representatives to receive a presentation from the Comptroller General reviewing the findings of the audit required under paragraph (2) of such section and providing, with respect to the information included by the Secretary in the report accompanying such audited financial statement, an analysis of the financial position and condition of the Federal Government, including financial measures (such as the net operating cost, income, budget deficits, or budget surpluses) and sustainability measures (such as the long-term fiscal projection or social insurance projection) described in such report.
 (b)Effective dateThe requirement under subsection (a) shall apply with respect to any audited financial statement submitted on or after the date of the enactment of this resolution.
			